 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6
      CHELSEA RUDD, an individual,
 7
                     Plaintiff,                        Case No. 2:19-CV-00689 RSM
 8
                      v.                               ORDER GRANTING STIPULATED
 9                                                     MOTION FOR WITHDRAWAL AND
      API CHAYA, a Washington nonprofit                SUBSTITUTION OF COUNSEL
10    corporation,

11                   Defendant.

12
            Pursuant to LCR 83.2(b), the parties stipulate for Kasey D. Huebner and Rachael R.
13
     Wallace of Mills Meyers Swartling P.S. to withdraw as counsel of record for defendant API Chaya
14
     and to allow Darren A. Feider and Mariya Khilyuk of Sebris Busto James to substitute as counsel
15   of record for API Chaya. It is now ORDERED that the Stipulated Motion for Withdrawal and

16   Substitution of Counsel, Dkt. #8, is GRANTED. Copies of all future papers, except service of

17   process, should be served on the substituting attorneys at the following address:

18          Sebris Busto James
            14205 SE 36th Street, Suite 325
19          Bellevue, Washington 98006
            (425) 454-4233 tel.
20          (425) 453-9005 fax.
            DATED this 18 day of June 2019.
21

22

23
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
24


      ORDER GRANTING STIPULATED MOTION FOR WITHDRAWAL AND
      SUBSTITUTION OF COUNSEL – 1
